Silverman, J., concurs in a separate memorandum as follows:
I do not construe Special Term’s order to permit plaintiff to take additional photographs as permitting or requiring the disruption or shutdown of subway service or of power at the location involved, or requiring defendants to permit plaintiff access to dangerous portions of the tunnel. Plaintiff points out that there is a “secure, raised subway platform which extends into the tunnel past the station,” and plaintiff should be permitted to take photographs from that platform. Plaintiff’s arguable need for additional photographs would surely be far outweighed by the public inconvenience of shutting down any portion of the subway or station of the subway, or shutting off the power at any portion thereof, nor should the photographer be allowed into areas which may be *805dangerous to him or to others, whether or not he signs a waiver. 11 It is on the assumption of these limitations that I concur with the majority insofar as it affirms the direction to permit plaintiff to take additional photographs.